Citation Nr: 1645000	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen previously denied claims for service connection for left and right ankle disabilities.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2012.  A copy of the hearing transcript is of record.  The matter was then remanded for additional development in February 2014.  Following completion of this development, the Board reopened these previously denied claims and remanded them for yet further development in April 2015.

The Board denied these claims in an October 2015 decision. 

In a July 2016 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a July 2016 joint motion for remand (JMR), vacated the Board's decision, and remanded the case for further action consistent with the terms of the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the JMR, the parties agreed that the Board should determine whether clarification of a private physician's diagnosis of bilateral degenerative joint disease (DJD) is warranted pursuant to Savage v. Shinseki.  24 Vet. App. 259 (2011).  

In December 2014, the private physician, K. McCarty, diagnosed the Veteran with bilateral DJD based on an x-ray study.  In the August 2015 VA examination report, the VA examiner questioned the private physician's diagnosis because it was unclear how the December 2014 x-ray study supported her conclusion.  The examiner noted that the VA's August 2015 x-ray study did not show DJD and that arthritis does not resolve.  In the JMR, the parties agreed that the Board should determine whether Dr. McCarty's diagnosis required clarification. 

In light of the above, the Board finds that a request for clarification of the diagnosis of DJD by Dr. McCarty is warranted because the record is missing information that is relevant, factual, and objective, and not a matter of opinion, specifically how she arrived at her diagnosis.  See Savage, 24 Vet. App. 259, 270.  Such information is not otherwise in the file and cannot be obtained in some other way.  See id. at 269.  

Additionally, as noted in the JMR, the VA examiner observed that an MRI study would be more specific than an x-ray study, implying that it may support a diagnosis of DJD.  However, an MRI study was not performed.  VA should request a VA clinician to review the file and comment on whether an MRI is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's private podiatrist, K. McCarty, to clarify how the December 2014 x-ray study of the ankles supported a diagnosis of bilateral degenerative joint disease, or explain how the diagnosis was rendered.  

2. Notify the Veteran that VA is seeking clarification from his podiatrist, K. McCarty, regarding the diagnosis of degenerative joint disease.  He should also be invited to obtain this clarification from Dr. McCarty himself and submit it to VA. 

3. Request a VA clinician to review the claims file and determine whether it is advisable to conduct an MRI study of the ankles, in light of the August 2015 VA examiner's observation that an MRI would be "more specific" than an x-ray study.  

If the clinician finds that an MRI study should be performed, determine whether such can be arranged, or document for the file why an MRI is not being provided. 

If a diagnosis for either ankle is established, a VA medical opinion must be obtained addressing the following:
A. Whether it is at least as likely as not (50% probability or more) that the Veteran's bilateral pes planus caused the ankle disability, including from an abnormal gait/deformations of the foot putting strain on the ankle, a sprain from stepping on a pebble, or any other causes.  
B. If causation is not established, whether it is at least as likely as not (50% probability or more) that his bilateral pes planus aggravated his bilateral ankle disorders.  ("Aggravation" means an increase in severity beyond any medically established baseline proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.)
The examiner should consider (but need not specifically discuss) the fact that the Veteran has complained of ankle pain in association with his pes planus since May 1971, as reflected in a VA examination report.  Moreover, an August 1970 periodic reserve examination report reflects that, according to the Veteran, he was treated for arthritis of the right ankle in April 1970 (less than a year after separation from active service) by a private physician.  Although he stated at the time that the arthritis had resolved with no complications or sequelae, the May 1971 VA examination report shows that he continued to report ankle pain.  VA treatment records dated in the 1990's also reflect the Veteran's complaint of a twenty-year history of bilateral ankle pain, and include diagnoses of posterior tendon insufficiency and gout. 

The examiner must support the opinion with a complete explanation. 

4. After completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




